Citation Nr: 0006723	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-34 046A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals June 1955 decision which affirmed 
a September 1954 rating decision reducing the disability 
evaluation assigned for Osgood-Schlatter's disease of the 
left knee from 10 percent to zero percent, effective November 
2, 1954.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a June 1955 
Board decision which affirmed a September 1954 rating 
decision of the Department of Veterans Affairs (VA) Denver, 
Colorado Regional Office (RO) reducing the disability 
evaluation assigned for Osgood-Schlatter's disease of the 
left knee from 10 percent to zero percent, effective November 
2, 1954



FINDINGS OF FACT

1.  In a September 1949 rating decision, the RO granted 
entitlement to service connection for Osgood-Schlatter's 
disease of the left knee, evaluated as 10 percent disabling, 
effective June 7, 1949.  

2.  Upon VA examination dated in August 1954, the veteran 
complained of his left leg bothering him whenever he stood on 
it for a length of time and reported that he had resumed his 
seasonal work which involved a good deal of standing; a 
diagnosis of Osgood-Schlatter's disease, healed and 
asymptomatic, was noted.

3.  In a September 1954 rating decision, the RO reduced the 
veteran's disability evaluation for Osgood-Schlatter's 
disease of the left knee to a noncompensable rating, 
effective November 2, 1954, and noted the findings of the 
August 1954 VA examination as the bases for its decision.

4.  The veteran properly appealed the RO's September 1954 
determination to the Board.  

5.  In a June 1955 decision, the Board determined that the 
evidence did not warrant the assignment of a compensable 
disability rating for Osgood-Schlatter's disease of the left 
knee and denied the veteran's appeal.

6.  The Board's decision of June 1955 failed to apply the 
applicable regulatory provisions existing at the time of the 
decision, specifically, 38 C.F.R. § 3.172.



CONCLUSION OF LAW

The Board's June 1955 decision did contain CUE.  The veteran 
is entitled to the restoration of a 10 percent disability 
evaluation for Osgood-Schlatter's disease of the left knee 
from November 2, 1954.  38 U.S.C.A. § 7111 (West Supp. 1998); 
38 C.F.R. §§ 20.1400-20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that in a September 1949 rating decision, 
the RO granted entitlement to service connection for Osgood-
Schlatter's disease of the left knee, evaluated as 10 percent 
disabling, effective June 7, 1949.  

Upon VA examination dated in August 1954, the veteran 
complained of his left leg bothering him whenever he stood on 
it for a length of time.  He also complained of stiffness in 
the left leg.  It was noted that the veteran had resumed his 
seasonal work which involved a good deal of standing.  Upon 
physical examination, the examiner noted the ligaments of 
both knees were intact on weight bearing and there was full 
extension and full function on weight bearing squat.  The 
examiner noted no synovial thickening or effusion of either 
knee and no tenderness at the joint line.  It was also noted 
that rotary motions did not produce locking.  The examiner 
noted prominence of the tibial tubercle bilaterally but most 
marked on the left side.  There was no particular thickening 
or bursa development over the tubercle on either side and 
there was no tenderness or motion on palpation.  A relevant 
diagnosis of Osgood-Schlatter's disease, healed and 
asymptomatic, was noted.

In a September 1954 rating decision, the RO reduced the 
veteran's disability evaluation for Osgood-Schlatter's 
disease of the left knee to a noncompensable rating, 
effective November 2, 1954.  The RO noted the findings of the 
August 1954 VA examination as the bases for its decision.  
The veteran properly appealed the RO's determination to the 
Board.  

In a June 1955 decision, the Board determined that the 
evidence did not warrant the assignment of a compensable 
disability rating for Osgood-Schlatter's disease of the left 
knee and denied the veteran's appeal.  The decision reflects 
a discussion of the findings of the August 1954 VA 
examination.  

The moving party sought reconsideration of the Board's June 
1955 determination in February 1998.  Reconsideration of this 
determination was denied in April 1998.  The veteran 
subsequently requested revision of the Board's June 1955 
decision based on CUE.  In April 1999, the Board provided the 
moving party and his representative with a copy of the 
pertinent regulations regarding a request for CUE review of a 
Board decision.  The veteran submitted additional argument in 
support of his claim.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error are insufficient to satisfy the 
requirements of § 20.1404(b).  Motions that fail to comply 
with the requirements set forth in this paragraph will be 
denied.  

38 C.F.R. § 20.1403 (1999), relates to what constitutes CUE 
and what does not.  It provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General:  Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  (2) Special 
Rule for Board decisions issued on or after July 21, 
1992:  For a Board decision issued on or after July 
21, 1992, the record that existed when that decision 
was made includes relevant documents possessed by VA 
not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis:  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist: The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence:  A 
disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there 
has been a change in the interpretation of the 
statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27534 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

As stated by the Court, for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russel v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenhemier v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that CUE is a very specific kind of 'error.'"  
Fugo, 6 Vet. App. at 43.  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

Under 38 C.F.R. § 3.172, a regulation that existed at the 
time of the Board's June 1955 decision, the approved policy 
of VA required that all rating agencies handle cases affected 
by change of medical findings or diagnosis, wherein service 
connection or entitlement was in effect, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  The regulation further set forth 
specific requirements that must be met in order for VA to 
reduce a disability evaluation.  Subsection (a) provided that 
in "pursuance of this vital policy it is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history."  See 38 C.F.R. § 3.172(a) (1949).  

The regulation further provides that even if material 
improvement in physical or mental condition is clearly 
reflected in an examination, "the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be permanent and can be maintained 
under the ordinary conditions of life, i.e., while employed, 
or if unemployed, while actively seeking employment."  
See 38 C.F.R. § 3.172(a).

Subsection (b) of that same regulation provides that "[i]f 
after according due consideration to all the evidence 
developed by the several items discussed in the proceeding 
paragraph, doubt remains, the rating agency will continue the 
rating in effect, citing the former diagnosis with the new 
diagnosis in parenthesis and following the appropriate code 
there will be added the reference 'Rating continued pending 
reexamination _____ months from this dated, § 3.172.'" See 
38 C.F.R. § 3.172(b).  

Finally, 38 C.F.R. § 3.172(c) provides that the provisions 
paragraphs (a) and (b) of the regulation apply to permanent 
ratings or to those which on account of their long 
continuance at the same level (five years or more), are on a 
parity with permanent regulations.  

The veteran's 10 percent disability evaluation was in effect 
for a period of five years, from June 1949 until November 
1954.  A review of the June 1955 Board decision reflects that 
the Board failed to consider and apply the provisions of 
38 C.F.R. § 3.172.  The Board's decision discusses only the 
findings of the August 1954 VA examination.  At no point in 
the decision did the Board discuss the applicability of this 
regulatory provision.  The record does not reflect any 
consideration of whether any improvement in the veteran's 
left knee condition was permanent and could be maintained 
under the ordinary conditions of life, such as employment; 
particularly in light of the veteran's statement to the 
examiner that he had resumed his seasonal work which involved 
a good deal of standing.  

Additionally, the Board notes that 38 C.F.R. § 3.172 was 
redesignated as 38 C.F.R. § 3.344 in 1961.  The Court has 
subsequently held that where the provisions of 
38 C.F.R. § 3.344(a) are not applied, the decision to reduce 
the veteran's disability rating will be found to be void ab 
initio as not in accordance with the law.  See Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995);Dofflemeyer v. Derwinski, 
2 Vet. App. 277 (1992).

Thus, the failure of the Board to consider the provisions of 
38 C.F.R. § 3.172 is undisputed by any evidence of record.  
This error is, in the opinion of the undersigned, undebatable 
and of the sort which clearly, had it not been made, would 
have provided the veteran with a different outcome.  



ORDER

The motion for revision of the June 1955 Board decision on 
the grounds of CUE is allowed.  The veteran is entitled to 
the restoration of a 10 percent evaluation for Osgood-
Schlatter's disease of the left knee from November 2, 1954, 
subject to the law and regulations governing the provision of 
monetary benefits.  



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 


